Title: From Thomas Jefferson to William Champe Carter, 15 March 1795
From: Jefferson, Thomas
To: Carter, William Champe



Dear Sir
Monticello Mar. 15. 95.

Having understood that you were disposed to sell the lands between Colo. Monroe’s and the Blenheim tract, and being desired to purchase a tract for a friend of mine, I took the liberty of going to examine them. I need say nothing to you of the condition of those cleared, or the quality of the uncleared, of which you are doubtless well apprised. On a full examination of them, I think they will but justify me in giving the price which Colo. Monroe gave for his, that is to say 23/ per acre, this being more than such lands in this neighborhood had before sold at. I should pay three thousand dollars cash, on the presumption that there is as much land within the limits pointed out to me, as would amount to that. The surplus, if on actual survey, there should be found more, should be paid on very short notice after the survey. When I speak of cash however, I must explain myself. The means of paiment put into my hands are public stock. I should in the instant of confirming the bargain send  as much of this as would raise 3000. Dollars to a broker in Philadelphia, and give you at the same time a draught on him at six weeks sight, or as much earlier as he should find it advantageous to sell the stock, that term being taken to prevent the necessity of selling were there to be a momentary depression of the price of stock. Should this offer meet your approbation, I will thank you for a definitive answer by the first or second post, as I learn that I might purchase a convenient tract in another quarter. With compliments to Mrs. Carter and esteem to yourself I am Dear Sir your most obedt. servt.

Th: Jefferson


P.S. I beg leave to observe that good draughts on Philadelphia, under 60. days date, command cash at Richmond, at par, and that Mr. Pollard, broker of that place, as being already acquainted with the grounds of the draught I propose, would satisfy any purchaser of its solidity.

